Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action responsive to applicants filing of 11/30/2018.  Claims 1-19 are pending and rejected. 
Claim Objections
	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 9-20 have been renumbered claims 8-19.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
significant discrepancy " in claims 1,4,6,7, 11,13,17,19 is a relative term which renders the claim indefinite.  The term "significant discrepancy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-19 (3,11,17 allowable over art) are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 10107390) in view of Kelly et al. (US 20150217766) in further view of Mizrachi et al. (US20200282999) wherein Zhao et al. teaches:
(re: cl I) A vehicle having a system for conducting a rationality check of at least one transmission grade sensor, comprising:
an engine and a multi-ratio transmission (#14/#24);
at least one controller (#50 fig. 1) connected to the at least one transmission grade sensor  (c6L57-c7L7-gradient sensor from gradient measured during clock cycle; c9 L 10-32- controller obtains values for gradient; c7L11-20-emprical data on gradient, c7L21-30- continuously obtain road grade )
 and to at least one of the engine (#50 to #14 fig 1) and the multi-ratio transmission (#50 to #24 fig 1), 

the at least one controller being configured to calculate a first vehicle change in elevation over a time interval (c6L57-c7L7-measured per clock cycle, c7L11-20-recalcs change in location and elevation) based on a change (c6L57-c7L7-shift point thresholds, c7 L 11-20=31-current grade change adjusts thresholds) 
the at least one controller being configured to calculate a second vehicle change in elevation over the time interval based on an average grade determined from data reported by the at least one transmission grade sensor (c7L38-59- compares new elevation to average to determine grade ; c1L24-38-difference in elevation changes used for determining  average grade),
the at least one controller being configured to compare the second vehicle change in elevation to the first vehicle change in elevation (c7L38-59- compares new elevation to average to determine grade ;c1 L 24-38-difference in elevation changes used for determining  average grade); and
the average grade determined from the data reported by the at least one transmission grade sensor (c11L22-34-calculates average grade); and
the at least one controller being configured to modify at least one of shift logic and a shift schedule of the multi-ratio transmission based on the average grade determined from data reported by the at least one transmission grade sensor and on the grade correction factor (c5L20-39-controlls timing of gear shifts premised upon grade resistance; c3L56-c4L17).
Mizrachi et al. teaches what Zhao et al. lacks of:
at least one barometric pressure sensor  (¶407-sensing barometric pressure; ¶747-measureing pressure inside to minimize Bernoulli induced bias misreads) and in barometric pressure 
the at least one controller being configured, if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation (¶415- discards excessive elevation changes, the throwout qualifies as a fault indication), to calculate a grade correction factor based on a difference between (¶415- can filtered lowpass ; ¶622- allows limited error to be added to node slope ; ¶486 –users a sum of squares method to calculate a correction on the height component of the grade; ¶488- error compensation correction on height estimatationi ; ¶429-conpensates for pressure elevation errors ; ¶89-adjusts shifts based on grade) 
a grade calculated from the first vehicle change in elevation and the distance travelled (¶606; ¶612-change in pressure to determine change in elevation, ¶614-slope determined from elevation and edge-distance). 
It would have been obvious at the effective time of the invention for Zhao et al. to use a barometric pressure sensor to determine a altitude on the incline as taught by Mizrachi et al.  It would have been obvious at the effective time of the invention for Zhao et al. to use a barometric pressure data  to determine a altitude on the incline as taught by Mizrachi et al..   It would have been obvious at the effective time of the invention for Zhao et al. to determine if there is a significant change in elevation to determine if there are erroneous data points or data points meriting changes in  vehicle grade compensated commands as a function of differing resistance due grade as taught by Mizrachi et al.  It would have been obvious at the effective time of the invention for Zhao et al. to calculate a slope from change in height to change in distance 
 And Kelly et al. teaches what Zhao et al. lacks of:
a distance travelled calculated from the length of the time interval and an average speed determined from data reported by the at least one vehicle speed sensor ( ¶108-distance travelled  predicted to change in terrain; ¶98-distance traveled from speed and time).
 It would have been obvious at the effective time of the invention for Zhao et al. to calculate distance travelled to combine elevation change with distance in determining the slope of the grade as taught by Kelly et al.. 

Mizrachi et al.  teaches what Zhao et al. lacks of:
(re: cl 2) the at least one controller being further configured to verify the grade correction factor by calculating an adjusted vehicle change in elevation over the time interval based on the average grade determined from data reported by the at least one transmission grade sensor, adjusted by the grade correction factor (¶39-adjusts torque based on grade; ¶89-adjusts shifts based on grade), 
and by comparing the adjusted vehicle change in elevation to the first vehicle change in elevation based on the change in barometric pressure reported by the at least one barometric pressure sensor (¶720-compares outcome of calculated elevation along route which is a change;  ¶721 compares elevation of adjacent nodes).
It would have been obvious at the effective time of the invention for Zhao et al. to calculate a slope from change in height to change in distance travelled to determine changing vehicle commands as a function of differing resistance due grade as taught by Mizrachi et al..  

And Kelly et al. teaches what Zhao et al. lacks of:
and on the distance travelled (¶108-distance travelled  predicted to change in terrain; ¶98-distance traveled from speed and time).
It would have been obvious at the effective time of the invention for Zhao et al. to calculate distance travelled to combine elevation change with distance in determining the slope of the grade as taught by Kelly et al..

Zhao et al. teaches:
(re: cl 4) the at least one controller being further configured to at least one of:
determined from data reported by the at least one transmission grade sensor(c6L57-c7L7-gradient sensor; c9L10-32-controller obtains values for gradient),
automatically self-adjust or calibrate the at least one transmission grade sensor based on the grade correction factor (c7 L21-30-updated continuously), 
Mizrachi et al.  teaches what Zhao et al. lacks of:
incrementally adjust the grade correction factor in a recursive process, continually apply the grade correction factor to modify the average grade (¶428-iterative)  
and set a fault indication within the at least one controller if there is a significant threshold (¶415- discards excessive elevation changes, the throwout qualifies as a fault indication).

It would have been obvious at the effective time of the invention for Zhao et al. to recursively correct the factor to modify the average to approach the true average without unduly overshooting results as taught by Mizrachi et al.. It would have been obvious at the effective time of the invention for Zhao et al. to establish a fault indication if there is a significant threshold discrepancy or minimum threshold between vehicle elevation changes to discard errant readings caused by non altitude readings or to trigger a change in shift triggers as taught by Mizrachi et al..

Zhao et al. teaches:
(re: cl 5) wherein the at least one controller further comprises at least one of an engine controller and a transmission controller (c3L19-31-powertrain controller controls transmission  ; #50-PCU).

Mizrachi et al.  teaches what Zhao et al. lacks of:
(re: cl 6) wherein: the at least one controller being further configured to calculate the first vehicle change in elevation, to calculate the second vehicle change in elevation, to compare the second vehicle change in elevation to the first vehicle change in elevation, and to calculate a grade correction factor if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation (¶415- plural elevation reads  throws out  if too big a discrepancy, but is continuously updating grade correction at all times).


Zhao et al. teaches:
(re: cl 7) wherein: the multi-ratio transmission being one of: automatic, automated manual, continuously variable, hybrid electric, and hydraulic (#24;c3L32-44-manual or automatic transmission; c5L40-47-gearbox;).

Zhao et al. teaches:
(re: cl 8) A system for conducting a rationality check of at least one transmission grade sensor of a vehicle having an engine and a multi-ratio transmission (#14/#24), comprising: at least one controller (#50 fig. 1) connected to the at least one transmission grade sensor –(c6L57-c7L7-gradient sensor from gradient measured during clock cycle; c9 L 10-32-controller obtains values for gradient; c7L11-20-emprical data on gradient, c7L21-30-continuously obtain road grade )
and to at least one of the engine (#50 to #14 fig 1) and the multi-ratio transmission (#50 to #24 fig 1), 
  and at least one vehicle speed sensor each connected to the at least one controller (c4L18-55;#WS1);
the at least one controller being configured to calculate a first vehicle change in elevation over a time interval (c6L57-c7L7-measured per clock cycle, c7L11-20-recalcs change in location and elevation) based on a change in barometric pressure determined from data reported by the at least 
the at least one controller being configured to calculate a second vehicle change in elevation over the time interval (c6L57-c7L7-measured per clock cycle, c7L11-20-recalcs change in location and elevation) based on:
an average grade determined from data reported by the at least one transmission grade sensor (c6L57-c7L7-shift point thresholds, c7L11-20-current grade change adjusts thresholds); 
the at least one controller being configured to compare the second vehicle change in elevation to the first, vehicle change in elevation (c7L38-59- compares new elevation to average to determine grade ; c1L24-38-difference in elevation changes used for determining average grade); 
and; the average grade determined from the data reported by the at least one transmission grade sensor (c11L22-34-calculates average grade); and
the at least one controller being configured to modify at least one of shift logic and a shift schedule of the multi-ratio transmission based on the average grade determined from data reported by the at least one transmission grade sensor and on the grade correction factor (c5L20-39-controlls timing of gear shifts premised upon grade resistance; c3L56-c4L17).
Mizrachi et al. teaches what Zhao et al. lacks of:
 and, at least one barometric pressure sensor (¶407-sensing barometric pressure; ¶747-measureing pressure inside to minimize Bernoulli induced bias misreads),
the at least one controller being configured, if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation (¶415- discards excessive elevation changes, the throwout qualifies as a fault indication), 

It would have been obvious at the effective time of the invention for Zhao et al. to use a barometric pressure sensor to determine a altitude on the incline as taught by Mizrachi et al..  It would have been obvious at the effective time of the invention for Zhao et al. to calculate a slope from change in height to change in distance travelled to determine changing vehicle commands as a function of differing resistance due grade as taught by Mizrachi et al..  It would have been obvious at the effective time of the invention for Zhao et al. to determine if there is a significant change in elevation to determine if there are erroneous data points or data points meriting changes in  vehicle grade compensated commands as a function of differing resistance due grade as taught by Mizrachi et al.  
and Kelly et al. teaches what Zhao et al. lacks of:
a distance travelled calculated from the length of the time interval and an average speed determined from data reported by the at least one vehicle speed sensor (¶98, ¶108 distance travelled ).
It would have been obvious at the effective time of the invention for Zhao et al. to calculate distance travelled to combine elevation change with distance in determining the slope of the grade as taught by Kelly et al..

Mizrachi et al.  teaches what Zhao et al. lacks of:
(re: cl 9) wherein: the at least one controller being further configured to verify the grade correction factor by calculating an adjusted vehicle change in elevation over the time interval based on the average grade determined from data reported by the at least one transmission grade sensor, adjusted by the grade correction factor (¶415- can filtered lowpass ; ¶622- allows limited error to be added to node slope ; ¶486 –users a sum of squares method to calculate a correction on the height component of the grade; ¶488- error compensation correction on height estimation ; ¶429-conpensates for pressure elevation errors). and by comparing the adjusted vehicle change in elevation to the first vehicle change in elevation based on the change in barometric pressure reported by the at least one barometric pressure sensor (¶720-compares outcome of calculated elevation along route which is a change).
It would have been obvious at the effective time of the invention for Zhao et al. to calculate a slope from change in height to change in distance travelled to determine changing vehicle commands as a function of differing resistance due grade as taught by Mizrachi et al..  It would have been obvious at the effective time of the invention for Zhao et al. to compare change in elevation calculated with barometric pressure change to make sure there is a an accurate change in elevation rather than abhorrent misreads due Bernoli effects on barometric pressure as taught by Mizrachi et al..  
Kelly et al. teaches what Zhao et al. lacks of:
 and on the distance travelled (( ¶108-distance travelled  predicted to change in terrain; ¶98-distance traveled from speed and time).


Zhao et al. teaches:
(re: cl 11) wherein: the at least one controller being further configured to at least one of:
determined from data reported by the at least one transmission grade sensor (c6L57-c7L7-gradient sensor; c9L10-32- controller obtains values for gradient),
automatically self-adjust or calibrate the at least one transmission grade sensor based on the grade correction factor (c7 L21-30-updated continuously), 
Mizrachi et al.  teaches what Zhao et al. lacks of:
incrementally adjust the grade correction factor in a recursive process, continually apply the grade correction factor to modify the average grade (¶428-iterative),
and set a fault indication within the at least one controller if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation, or if the discrepancy meets a preset minimum threshold (¶415- discards excessive elevation changes, the throwout qualifies as a fault indication).  
It would have been obvious at the effective time of the invention for Zhao et al. to recursively correct the factor to modify the average to approach the true average without unduly overshooting results as taught by Mizrachi et al..  It would have been obvious at the effective time of the invention for Zhao et al. to establish a fault indication if there is a significant threshold discrepancy or minimum threshold between vehicle elevation changes to discard errant 

Zhao et al. teaches:
(re: cl 12) wherein: the at least one controller further comprises at least one of an engine controller and a. transmission controller (c3L19-powertrain controller controls transmission; #50-PCU).

(re: cl 13) wherein: at least one of:
upon demand of an operator, periodically, and continuously (c7 L21-30-updated continuously).
Mizrachi et al. teaches what Zhao et al. lacks of:
the at least one controller being further configured to calculate the first vehicle change in elevation, to calculate the second vehicle change in elevation, to compare the second vehicle change in elevation to the first vehicle change in elevation (¶415-throws out  if too big a discrepancy, but is doing so at all times ), and to calculate a grade correction factor if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation (¶415 throws out  if too big a discrepancy, but is continuously updating grade correction at all times ).
It would have been obvious at the effective time of the invention for Zhao et al. to compare vehicle change in elevations and calculate a grade correction if there is a significant threshold discrepancy or minimum threshold between vehicle elevation changes to trigger a change in shift triggers upon a significant change in grade as taught by Mizrachi et al..
Zhao et al. teaches:

(re: cl 14) A method for conducting a rationality cheek of at least one transmission grade sensor of a vehicle having an engine (#50 fig. 1) and a multi-ratio transmission (#14/#24)),  comprising the steps of: connecting at least one controller to the at least one transmission grade sensor (c6L57-c7L7-gradient sensor from gradient measured during clock cycle; c9 L 10-32- controller obtains values for gradient; c7L11-20-emprical data on gradient, c7L21-30- continuously obtain road grade) and to at least one of the engine (#50 to #14 fig 1) and the multi-ratio transmission (#50 to #24 fig 1), configuring the at least one controller to: determine an average grade from data reported by the at least one transmission grade sensor (7L38-59- compares new elevation to average to determine grade ; c1L24-38-difference in elevation changes used for determining  average grade);
and at least one vehicle speed sensor (#WS!) to the at least one controller;
calculate a first vehicle change in elevation over the time interval (c6L57-c7L7-measured per clock cycle, c7L11-20-recalcs change in location and elevation) and the average grade determined from the data reported by the at least one transmission grade sensor  (c11L22-34-calculates average grade); and 
modify at least one of shift logic and a shift schedule of the multi-ratio transmission based on the average grade determined from data reported by the at least one transmission grade sensor and on the grade correction factor (c5L20-39-controlls timing of gear shifts premised upon grade resistance; c3L56-c4L17);
Mizrachi et al. teaches what Zhao et al. lacks of:

determine a change in barometric pressure from data reported by the at least one barometric pressure sensor (¶415; ¶750 barometer), 
recalculates change in elevation based on the change in barometric pressure (¶407-sensing barometric pressure; ¶747-measureing pressue inside to minimize Bernoulli induced bias misreads); 
compare the second vehicle change in elevation to the first vehicle change in elevation (¶415- discards excessive elevation changes);
if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation (¶415- discards excessive elevation changes), calculate a grade correction factor based on a difference between (¶415- can filtered lowpass ; ¶622- allows limited error to be added to node slope ; ¶486 –users a sum of squares method to calculate a correction on the height component of the grade; ¶488- error compensation correction on height estimatationi ; ¶429-conpensates for pressure elevation errors; ¶606; ¶612-change in pressure to determine change in elevation, ¶614-slope determined from elevation and edge-distance).
	It would have been obvious at the effective time of the invention for Zhao et al. to use a barometric pressure data  to determine a altitude on the incline as taught by Mizrachi et al.  It would have been obvious at the effective time of the invention for Zhao et al. to use a barometric pressure data  to determine a altitude on the incline as taught by Mizrachi et al.    
It would have been obvious at the effective time of the invention for Zhao et al. to determine if there is a significant change in elevation to determine if there are erroneous data 
Kelly et al. teaches what Zhao et al. lacks of:
determine an average speed from data reported by the at least one vehicle speed sensor (¶83-average speed ).
calculate a distance travelled from the length of a time interval and the average speed ( ¶108-distance travelled  predicted to change in terrain; ¶98-distance traveled from speed and time);  
calculate a grade from the first vehicle change in elevation and the distance travelled;
calculate a second vehicle change in elevation over the time interval based on the average grade and the distance travelled ( ¶108-distance travelled  predicted to change in terrain; ¶98-distance traveled from speed and time).
It would have been obvious at the effective time of the invention for Zhao et al. to calculate distance travelled to combine elevation change with distance in determining the slope of the grade as taught by Kelly et al.. It would have been obvious at the effective time of the invention for Zhao et al. to calculate distance travelled to combine elevation change with distance in determining the slope of the grade as taught by Kelly et al..  It would have been obvious at the effective time of the invention for Zhao et al. to calculate average speed assist calculating average grade while minimizing noise and highlighting trends in changes as taught by Kelly et al..

Mizrachi et al..  teaches what Zhao et al. lacks of:
(re: cl 15) further comprising the steps of:
configuring the at least one controller to verify the grade correction factor by:

comparing the adjusted vehicle change in elevation to the first vehicle change in elevation based on the change in barometric pressure reported by the at least one barometric pressure sensor. (¶720-compares outcome of calculated elevation along route which is a change) .
It would have been obvious at the effective time of the invention for Zhao et al. to calculate a slope from change in height to change in distance travelled to determine changing vehicle commands as a function of differing resistance due grade as taught by Mizrachi et al..   It would have been obvious at the effective time of the invention for Zhao et al. to compare change in elevation calculated with barometric pressure change to make sure there is a an accurate change in elevation rather than abhorrent misreads due Bernoli effects on barometric pressure as taught by Mizrachi et al..  
And Kelly et al. teaches what Zhao et al. lacks of:
Calculating adjusted vehicle change in elevation based on the distance travelled (¶98, ¶108 distance travelled).
It would have been obvious at the effective time of the invention for Zhao et al. to calculate distance travelled to combine elevation change with distance in determining the slope of the grade as taught by Kelly et al.. 


configuring the at least one controller to at least one of:
determined from data reported by the at least one transmission grade sensor (c6L57-c7L7-gradient sensor; c9L10-32-controller obtains values for gradient),
automatically self-adjust or calibrate the at least one transmission grade sensor based on the grade correction factor (c7L21-30-updated continuously).
Mizrachi et al.. teaches what Zhao et al. lacks of:
incrementally adjust the grade correction factor in a recursive process, continually apply the grade correction factor to modify the average grade (¶428-iterative).
and set a fault indication within the at least one controller if there is a significant  (¶415- discards excessive elevation changes, the throwout qualifies as a fault indication)
discrepancy between the second vehicle change in elevation and the first vehicle change in elevation, or if the discrepancy meets a preset minimum threshold  (¶415- discards excessive elevation changes). 
It would have been obvious at the effective time of the invention for Zhao et al. to recursively correct the factor to modify the average to approach the true average without unduly overshooting results as taught by Mizrachi et al.. It would have been obvious at the effective time of the invention for Zhao et al. to establish a fault indication if there is a significant threshold discrepancy or minimum threshold between vehicle elevation changes to discard errant readings caused by non altitude readings or to trigger a change in shift triggers as taught by Mizrachi et al..

Zhao et al. teaches:


(re: cl 19) further comprising the steps of:
at least one of: upon demand of an operator, periodically, and continuously (32-updated continuously).
Mizrachi et al. teaches what Zhao et al. lacks of:
configuring the at least one controller to calculate the first vehicle change in elevation, to calculate the second vehicle change in elevation, to compare the second vehicle change in elevation to the first vehicle change in elevation, and to calculate a grade correction factor if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation (¶415 throws out  if too big a discrepancy, but is continuously updating grade correction at all times ).
t would have been obvious at the effective time of the invention for Zhao et al. to compare vehicle change in elevations and calculate a grade correction if there is a significant threshold discrepancy or minimum threshold between vehicle elevation changes to trigger a change in shift triggers upon a significant change in grade as taught by Mizrachi et al..


Allowable Subject Matter

	No prior art rejection is being made on claim 3, 10, 16.
	The prior art does not disclose in combination:  A vehicle having a system for conducting a rationality check of at least one transmission grade sensor, comprising:
interval based on a change in barometric pressure determined from data reported by the at least one barometric pressure sensor; the at least one controller being configured to calculate a second vehicle change in elevation over the time interval based on: an average grade determined from data reported by the at least one transmission grade sensor; and a distance travelled calculated from the length of the time interval and an average speed determined from data reported by the at least one vehicle speed sensor, the at least one controller being configured to compare the second vehicle change in elevation to the first vehicle change in elevation; the at least one controller being configured, if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation, to calculate a grade correction factor based on a difference between: a grade calculated from the first vehicle change in elevation and the distance travelled, and the average grade determined from the data reported by the at least one transmission grade sensor, and the at least one controller being configured to modify at least one of shift logic and a shift schedule of the multi-ratio transmission based on the average grade determined from data reported by the at least one transmission grade sensor and on the grade correction factor, the at least one controller being further configured to verify the grade correction factor by calculating an adjusted vehicle change in elevation over the time interval based on the average grade determined from data reported by the at least one transmission grade sensor, adjusted by the grade correction factor, and on the distance travelled, and by comparing the adjusted vehicle change in elevation to the first vehicle 
the at least one controller being configured to calculate the first vehicle change in
elevation by determining an initial barometric pressure and a final barometric pressure from the data provided by the at least one barometric pressure sensor, by determining an ambient temperature, and by applying a hypsometric formula; the at least one controller being configured to calculate the second vehicle change in elevation by multiplying the distance travelled by the sine of the average grade determined from the data reported by the at least one transmission grade sensor; the at least one controller being configured to calculate the grade correction factor by taking the inverse sign of the first vehicle change in elevation divided by the distance travelled, and subtracting therefrom the average grade determined from the data reported by the at least one transmission grade sensor; and the at least one controller being configured to verify the grade correction factor by multiplying the distance travelled by the sine of the sum of the grade correction factor and the average grade determined from the data reported by the at least one transmission grade sensor, and comparing the result to the first vehicle change in elevation based on the change in barometric pressure reported by the at least one barometric pressure sensor.
Of particular interest is Zhao et al. which teaches: 
A vehicle having a system for conducting a rationality check of at least one transmission grade sensor, comprising:
an engine and a multi-ratio transmission , at least one controller connected to the at least one transmission grade sensor  and to at least one of the engine and the multi-ratio transmission, 
interval based on a change 
the at least one controller being configured to calculate a second vehicle change in elevation over the time interval based on an average grade determined from data reported by the at least one transmission grade sensor 
the at least one controller being configured to compare the second vehicle change in elevation to the first vehicle change in elevation 
and
the average grade determined from the data reported by the at least one transmission grade sensor, and
the at least one controller being configured to modify at least one of shift logic and a shift schedule of the multi-ratio transmission based on the average grade determined from data reported by the at least one transmission grade sensor and on the grade correction factor.  
However, Zhao et al. does not teach:
Mizrachi et al.  teaches what Zhao et al. lacks of:
at least one barometric pressure sensor  and in barometric pressure determined from data reported by the at least one barometric pressure sensor, the at least one controller being configured, if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation, to calculate a grade correction factor based on a difference between, a grade calculated from the first vehicle change in elevation and the distance travelled,   

a distance travelled calculated from the length of the time interval and an average speed determined from data reported by the at least one vehicle speed  
Verifying grade based on elevation change and the distance travelled.
the at least one controller being configured to calculate the first vehicle change in
elevation by determining an initial barometric pressure and a final barometric pressure from the data provided by the at least one barometric pressure sensor, by determining an ambient temperature, and by applying a hypsometric formula; the at least one controller being configured to calculate the second vehicle change in elevation by multiplying the distance travelled by the sine of the average grade determined from the data reported by the at least one transmission grade sensor; the at least one controller being configured to calculate the grade correction factor by taking the inverse sign of the first vehicle change in elevation divided by the distance travelled, and subtracting therefrom the average grade determined from the data reported by the at least one transmission grade sensor; and the at least one controller being configured to verify the grade correction factor by
multiplying the distance travelled by the sine of the sum of the grade correction factor and the average grade determined from the data reported by the at least one transmission grade sensor, 
	Of further interest is Mizrachi et al. which teaches, Mizrachi et al.  teaches what Zhao et al. lacks of:
at least one barometric pressure sensor  and in barometric pressure determined from data reported by the at least one barometric pressure sensor, the at least one controller being configured, if there is a significant discrepancy between the second vehicle change in elevation and the first vehicle change in elevation, to calculate a grade correction factor based on a difference between, a grade calculated from the first vehicle change in elevation and the distance travelled  
 Mizrachi et al.  teaches what Zhao et al. lacks of:
the at least one controller being further configured to verify the grade correction factor by calculating an adjusted vehicle change in elevation over the time interval based on the average grade determined from data reported by the at least one transmission grade sensor, adjusted by the grade correction factor and by comparing the adjusted vehicle change in elevation to the first vehicle change in elevation based on the change in barometric pressure reported by the at least one barometric pressure sensor, temperature sensors for compensating for barometric pressure effects on altitude.
Of further interest is Kelly et al. which teaches:
a distance travelled calculated from the length of the time interval and an average speed determined from data reported by the at least one vehicle speed , Verifying grade based on elevation change and the distance travelled.
	If applicant were to correct his 112 rejection without broadening the limitations, claims 3, 10, and 16 would be allowed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Mon,Tues,Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655